Citation Nr: 1760141	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Marine Corps from June 2004 to April 2008, including almost one year in Southwest Asia.  He was discharged under other than honorable conditions.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that found the appellant's other-than-honorable discharge was a bar to receipt of VA disability compensation benefits.

In December 2015, the Board remanded the case so that the appellant could be scheduled for a Board hearing; that hearing was scheduled for June 8, 2017.  However, less than one-and-a-half hours prior to the start of the hearing, the appellant contacted his representative to ask that his hearing be cancelled and rescheduled.  His representative has stated that the appellant did not give any reason for this request.  In December 2017, the Board denied the appellant's motion to reschedule his hearing.  Therefore there is no outstanding hearing request.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that, under 10 U.S.C. § 1552 and 38 C.F.R. § 3.12(e), the action of a Board for Correction of Military Records granting an honorable discharge or a discharge under honorable conditions is final and conclusive on the VA.  Such action by a Board sets aside certain prior bars to VA benefits.  Review of the claims file reveals that, in October 2010, the appellant submitted a letter from a VA social worker who stated that the appellant was requesting a change in his discharge status from other than honorable to honorable.  In March 2011, VA received a request for copies of the appellant's service medical treatment records from the Navy Council of Review Boards, namely the Naval Discharge Review Board.  The record does not currently indicate whether there has been any correction of the appellant's military records by any Navy Board.  On remand, legible copies of any such decision should be obtained and added to the evidence of record.

The appellant has stated that he was in receipt of military psychiatric care in 2007.  Review of the evidence of record reveals that the appellant was treated for alcohol dependence in 2006 and 2007, but it does not appear that all of the appellant's psychiatric treatment records have been included in the evidence of record.  On remand, the appellant's psychiatric treatment records from Camp Lejeune should be obtained and added to the evidence of record.

In addition, the evidence of record does not contain the appellant's complete service personnel record.  The appellant's service personnel records, narrative evaluation reports and the records relating to his recommendation for administrative separation might shed some light on the circumstances surrounding the actions for which the appellant was disciplined and eventually discharged.  In particular, not all of the seven documents listed as attachments to the March 14, 2008 recommendation for administrative separation have been included in the evidence of record.  Specifically, documents 3, 5 and 6 are missing and should be obtained on remand.

In light of the above considerations, the case is remanded for the following:

1.  Search, at the National Personnel Records Center, or other appropriate sources, for psychiatric treatment records for the appellant dated in November and December of 2006, and October 2007, as well as his inpatient treatment at the Naval Hospital in February 2007; these instances of treatment occurred at Camp Lejeune.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.  

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the appellant's service personnel records (Official Military Personnel File (OMPF)) or alternative records.  In particular, the appellant's Marine Corps narrative performance evaluation reports (including records relating to counseling letters, disciplinary actions, demotions and his other than honorable discharge, to include Navy Legal Department and/or Navy Criminal Investigative Service records (including an investigative report dated July 31, 2007)) must be obtained.  If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the claims file are legible.

3.  Ascertain if any Navy Board has issued a decision on the appellant's 2010 application for an upgrade of his discharge.  If so, obtain a copy of the decision and associate it with the claims file.  Otherwise, defer any decision until the Navy Board's decision is issued.  

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

5.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the character of the appellant's discharge from service is a bar to entitlement to Department of Veterans Affairs (VA) benefits.

6.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

